         Case 2:19-cv-00071-wks Document 126 Filed 06/14/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI, et al.                             )
                                               )
               Plaintiffs,                     )
                                               )
v.                                             )       Civil Action No. 2:19–CV–71
                                               )
CITY OF BURLINGTON, VERMONT,                   )
et al.,                                        )
                                               )
               Defendants.                     )

                      DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                      MOTION TO SET DATE CERTAIN FOR TRIAL

       Defendants, City of Burlington, Vermont, Brandon del Pozo, Jason Bellavance, and Cory

Campbell, through their undersigned counsel, respectfully submit this Response to Plaintiffs’

Motion to Set Date Certain for Trial (Dkt. No. 122).

       While Defendants to do not oppose Plaintiffs’ request for a date certain for trial,

Defendants respectfully submit any trial date set by the Court should reflect the posture of this

litigation. As detailed in Defendant’s Motion to Modify Scheduling Order (“Motion to

Modify”), Plaintiffs and Defendants continue to actively engage in discovery in this matter. See

Dkt. No. 124 at 2-3. Plaintiffs and Defendants have depositions scheduled through June and

anticipate additional depositions being scheduled for June and July. See id. at 2. As noted in

Defendant’s Motion to Modify, Defendants anticipate moving for summary judgment before the

end of June. See id. at 2-3; see also id. at Ex. A.

       The Amended Scheduling Order proposed by Defendants in connection with Defendants’

Motion to Modify requires the case to be trial ready by August 2, 2021, which would allow for

the October trial date Plaintiffs seek. See id. at Ex. A. Defendants respectfully submit any trial

date set by the Court should, however, allow time for the Court to adjudicate Defendants’


                                                   1
         Case 2:19-cv-00071-wks Document 126 Filed 06/14/21 Page 2 of 2




forthcoming Motions for Summary Judgment and recognize the potential for an interlocutory

appeal to the Second Circuit on the issue of qualified immunity.

       WHEREFORE, Defendants respectfully request the Court set a date certain for trial in

this matter that reflects the posture of this litigation and allows time for the Court to adjudicate

Defendants’ forthcoming Motions for Summary Judgment.

       Dated at Burlington, Vermont this 14th day of June, 2021.


                                                       CITY OF BURLINGTON, VERMONT,
                                                       BRANDON DEL POZO, JASON
                                                       BELLAVANCE, AND CORY CAMPBELL

                                               By:     /s/ Pietro J. Lynn
                                                       Pietro J. Lynn, Esq.
                                                       Lynn, Lynn, Blackman & Manitsky, P.C.
                                                       Counsel for Defendants
                                                       76 St. Paul St. - Suite 400
                                                       Burlington, VT 05401
                                                       (802) 860-1500
                                                       plynn@lynnlawvt.com




                                                  2
